— Application by petitioner for order pursuant to section 806.11 of this court’s rules (22 NYCRR), appointing an attorney to inventory respondent’s files and take appropriate action to protect the interests of his clients, denied, on the ground that the papers filed in support of the application fail to establish reasonable grounds to believe that respondent has abandoned or is seriously neglecting his practice to the prejudice of his clients. Such a showing is required before the extraordinary relief permitted by the rule may be granted. Mahoney, P. J., Kane, Yesawich, Jr., Levine and Harvey, JJ., concur.